 105315 NLRB No. 16CW STORAGECW Associates, d/b/a CW Storage and InternationalBrotherhood of Teamsters, Local 294, AFL±
CIO. Case 3±CA±18510Spetember 30, 1994DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDCOHENUpon a charge filed by the Union on April 8, 1994,an amended charge filed on May 9, 1994, and a sec-
ond amended charge filed on May 25, 1994, the Gen-
eral Counsel of the National Labor Relations Board
issued a complaint on May 26, 1994, against CW As-
sociates, d/b/a CW Storage, the Respondent, alleging
that it has violated Section 8(a)(5) and (1) of the Na-
tional Labor Relations Act. By letter dated June 15,
1994, the Region notified the Respondent that unless
an answer was filed before the close of business on
June 22, 1994, a Motion for Summary Judgment
would be filed. The Respondent's general manager re-
sponded in a letter dated June 17, 1994, to the Re-
gional Office. In apparent answer to the complaint, the
letter stated that ``[t]he arrears in payments to the
Teamsters Pension Fund and Health & Hospital Fund
cannot be met under any schedule at this time.'' The
letter further said, ``Revenues are down 60% month-
ly.... 
[p]ayroll benefits, insurance and utilities leaveus no cushion to settle any past due obligations.''On June 28, 1994, the General Counsel filed a Mo-tion for Summary Judgment with the Board. On June
30, 1994, the Board issued an order transferring the
proceeding to the Board and a Notice to Show Cause
why the motion should not be granted. The Respond-
ent did not file a response. The allegations in the mo-
tion are therefore undisputed.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentSection 102.20 of the National Labor RelationsBoard's Rules and Regulations states:Answer to the complaint; time for filing; con-tents; allegations not denied deemed admittedÐThe respondent shall, within 14 days from the
service of the complaint, file an answer thereto.
The respondent shall specifically admit, deny, or
explain each of the facts alleged in the complaint,
unless the respondent is without knowledge, in
which case the respondent shall so state, such
statement operating as a denial. All allegations in
the complaint, if no answer is filed, or any allega-
tion in the complaint not specifically denied or
explained in an answer filed, unless the respond-
ent shall state in the answer that he is withoutknowledge, shall be deemed to be admitted to betrue and shall be so found by the Board, unless
good cause to the contrary is shown.The Respondent's letter in response to the complaintdoes not meet the requirements for a sufficient answer
set forth in Section 102.20 of the Board's Rules and
Regulations. The Respondent's letter fails specifically
to admit, deny, or explain any of the allegations in the
complaint. To the extent that the letter raises a claim
of financial inability to meet pension obligations in a
collective-bargaining agreement with the Union, it is
well established that such a claim does not present a
legal defense to an allegation that an employer has un-
lawfully failed to abide by the agreement. E.g., Stevens& Associates Construction Co., 307 NLRB 1403(1992). In the absence of good cause being shown for
the Respondent's failure to file a sufficient answer, we
grant the General Counsel's Motion for Summary
Judgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent, a partnership, with an office andplace of business in Albany, New York, has been en-
gaged in the operation of a cold-and-dry storage facil-
ity. During the 12-month period preceding issuance of
the complaint, the Respondent in the course and con-
duct of its business operations had gross revenues in
excess of $1 million, of which an amount in excess of
$50,000 was derived from providing services to other
employers located directly outside the State of New
York. We find that the Respondent is an employer en-
gaged in commerce within the meaning of Section 2(6)
and (7) of the Act and that the Union is a labor organi-
zation within the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
At all times material, the Union has been the exclu-sive collective-bargaining representative, within the
meaning of Section 9(a) of the Act, of the Respond-
ent's employees in a unit of all warehousemen and
working foremen employed at the Albany facility. This
unit is appropriate for bargaining within the meaning
of Section 9(b) of the Act.The Respondent's recognition of the Union as theexclusive bargaining representative of the unit employ-
ees has been embodied in a series of collective-bar-
gaining agreements between the Respondent and the
Union, the most recent of which was effective by its
terms for the period from March 7, 1991, to March 6,
1994.Since about November 15, 1993, the Respondent hasfailed and refused to remit contractually required pay-
ments to the Union's pension fund. Accordingly, we 106DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Because the provisions of employee benefit fund agreements arevariable and complex, the Board does not provide for payment of
a fixed rate of interest on unlawfully withheld fund payments at the
adjudicatory stage of a proceeding. We leave to the compliance stage
the question whether the Respondent must pay any additional
amounts into the benefit funds in order to satisfy our ``make-whole''
remedy. Any additional amounts shall be determined in the manner
set forth in Merryweather Optical Co., 240 NLRB 1213, 1216 fn.7 (1979).2Member Cohen would find that any reimbursement to employeesfor payments that employees have made to the pension fund would
constitute a setoff to the amount that the Respondent owes to the
pension fund.3If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''find that the Respondent violated Section 8(a)(5) and(1) of the Act.CONCLUSIONOF
LAWBy failing and refusing since about November 15,1993, to remit contractually required payments to the
Union's pension fund, the Respondent has engaged in
unfair labor practices within the meaning of Section
8(a)(5) and (1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to cease
and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act. Specifi-
cally, we shall order that the Respondent make unit
employees whole by paying all contractually required
contributions to the Union's pension fund that the Re-
spondent has unlawfully failed to make since Novem-
ber 15, 1993.1In addition, the Respondent shall reim-burse unit employees for any expenses ensuing from
its failure to make the required contributions, as set
forth in Kraft Plumbing & Heating, 252 NLRB 891 fn.2 (1980), enfd. 661 F.2d 940 (9th Cir. 1981), such
amounts to be computed in the manner set forth in
Ogle Protection Service, 183 NLRB 682 (1970), enfd.444 F.2d 502 (6th Cir. 1971), with interest as pre-
scribed in New Horizons for the Retarded, 283 NLRB1173 (1987).2ORDERThe National Labor Relations Board orders that theRespondent, CW Associates, d/b/a CW Storage, Al-
bany, New York, its officers, agents, successors, and
assigns, shall1. Cease and desist from
(a) Failing and refusing to make contractually re-quired payments to the Union's pension fund for em-
ployees in the following unit:All warehousemen and working foremen em-ployed at the Albany facility.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Make whole unit employees in the manner setforth in the remedy section of this decision, by making
all contractually required contributions to the Union's
pension funds that the Respondent has unlawfully
failed to make and by reimbursing employees for any
expenses ensuing from the Respondent's failure to
make the required contributions, all in the manner set
forth in the remedy section of this decision.(b) Preserve and, on request, make available to theBoard or its agents for examination and copying, allpayroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of backpay
due under the terms of this Order.(c) Post at its facility in Albany, New York, copiesof the attached notice marked ``Appendix.''3Copies ofthe notice, on forms provided by the Regional Director
for Region 3, after being signed by the Respondent,
shall be posted immediately upon receipt and main-
tained for 60 consecutive days in conspicuous places,
including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by
the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material.(d) Notify the Regional Director in writing within20 days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
fail and refuse to make pension fundpayments which are required by our collective-bargain-
ing agreement with International Brotherhood of
Teamsters, Local 294, AFL±CIO, for employees in the
following unit:All warehousemen and working foremen em-ployed at the Albany facility.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act. 107CW STORAGEWEWILL
make whole unit employees by making allcontractually required contributions to the Union's
pension fund that we have unlawfully failed to makeand by reimbursing employees for any expenses ensu-ing from the Respondent's failure to make the requiredcontributions.CW ASSOCIATES, D/B/ACW STORAGE